Citation Nr: 1637410	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned in June 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in accordance with VA's statutory duty to assist, as explained below.  Such development is necessary for the Board to make an informed decision, and to help ensure that the claim is afforded every consideration.

The evidence is not sufficient to determine whether the Veteran has a definitive diagnosis of sleep apnea and whether such is related to service.  An April 2011 private sleep study report reflects that there was "evidence of sleep-related disordered breathing exclusively in the form of intermittent RERAs [respiratory event related arousal] without significant obstructive hypopnea, obstructive apnea or upper airways resistance syndrome" [emphasis in original].  The report further states that significant upper airways resistance syndrome was not documented on audio review, and that there was no significant snoring documented based on audio review of baseline data.  The apnea index and arousal index were normal.  The report concludes that the data in the study were not in accordance with the degree of symptomatology reflected in the intake sleepiness scale, and that if pathological sleepiness was a significant concern, a multiple sleep latency test might provide some "objective measure of [the Veteran's] complaints."  The report notes that other potential explanations for the Veteran's sleep problems included "chronic sleep deprivation, medications, and depression, etc."  The plan was to place the Veteran on a trial of a CPAP (continuous positive airway pressure) machine for three to four months, with reassessment of clinical symptoms at the end of the treatment period.   

A June 2011 VA treatment record lists unspecified sleep apnea among the Veteran's active problems, and notes that the Veteran was prescribed a CPAP device, but it is unclear in light of the April 2011 sleep study whether this diagnosis is based on an objective evaluation, or rather based on the fact that the Veteran had been prescribed a CPAP by the private facility, as discussed in the preceding paragraph.  A June 2013 VA treatment record also reflects a diagnosis of sleep apnea and notes that the Veteran used a CPAP, but again there is no reference to a sleep study or objective clinical findings. 

VA treatment records dated in October 2013 note that the Veteran reported symptoms suggestive of sleep apnea, and was referred to a sleep clinic for consultation.  A sleep study was planned, but the Veteran did not appear for a follow-up appointment, and so the consultation was discontinued.  

In light of the above, additional development is needed to determine whether there is a diagnosis of sleep apnea based on objective clinical findings.  In this regard, there are no VA treatment records in the file between June 2007 and June 2013 apart from the active problem list referred to above.  These records must be obtained and added to the file.  The Veteran should also be scheduled for an appropriate VA examination, as set forth below.

Finally, because the Veteran served in Iraq in 2003, he is considered a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e) (2016); see also 38 C.F.R. § 3.2(i) (2016).  Therefore, if an objective diagnosis of sleep apnea cannot be established, then a VA examiner must render an opinion as to whether the Veteran's sleep impairment is a sign or symptom of an undiagnosed illness, or medically unexplained chronic multisymptom illness based on his Persian Gulf service.  See 38 C.F.R. § 3.317(a)(ii).  In this regard, pursuant to § 3.317(b), sleep disturbances, among other signs or symptoms, may be manifestations of an undiagnosed illness or chronic multisymptom illness. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran from the South Texas Veterans Health Care System dating from June 2011 to June 2013, and from December 2013 forward, and add them to the claims file. 

2. Then, schedule the Veteran for an appropriate VA examination to assess sleep apnea.  All indicated tests or studies should be performed, as determined by the examiner.  The entire claims file must be made available to the examiner for review.

(a)  If the examiner diagnoses sleep apnea, the examiner must render an opinion as to the following:

(i)  Whether it is at least as likely as not (50% probability or more) that the Veteran's sleep apnea had its clinical onset during service or is related to any incident of service, to include his sleep problems during service and/or any environmental exposures in Iraq.  In providing this opinion, the examiner must consider the Veteran's lay statements concerning his in-service symptoms and his wife's statements concerning her observation of his symptoms.  See Hearing Transcript, dated June 29, 2016; and VA Form 21-4138, dated July 26, 2016.    



(ii) If the response to (a)(i) is negative, then the examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's sleep apnea was either (A) caused by, or (B) aggravated by (i.e., permanently worsened by) his service-connected lumbar strain with arthritis.  In providing this opinion, the examiner must consider the Veteran's assertion that his back condition led to a sedentary lifestyle and obesity, which in turn caused his sleep apnea.    

(b)  If a diagnosis for the Veteran's sleep impairment cannot be determined, then the examiner must provide an opinion as to whether the Veteran's sleep disturbance is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner must provide a complete explanation in support of the conclusion(s) reached. 

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


